DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-22 and 24-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verthein (US 20110261002) in view of Cok (US 20060273304).
Regarding claim 21, Verthein discloses (Figs. 1-5) an electronic device comprising: an enclosure defining an interior volume (portion where 104 and 202 are located) and comprising: a member (106) defining: a front surface (portion of 106 on side of 204) of the electronic device; an upper portion (portion of 106 on side of 200) of a first side surface of the electronic device; and an upper portion (portion of 106 on side of “Fig. 2”) of a second side surface of the electronic device; a dielectric member (102; section 0017) defining a rear surface of the electronic device; and a metal member (108, 110) coupled to the member and the dielectric member and defining a lower portion of the first side surface and a lower portion of the second side surface; and a touch sensitive display (104, 202) positioned within the interior volume and viewable through the front surface, the upper portion of the first side surface, and the upper portion of the second side surface. 
Verthein does not necessarily disclose a glass member.

Regarding claim 22, Verthein discloses (Figs. 1-5) the member further defines: a first curved region extending from the front surface towards the first side surface of the electronic device; and a second curved region extending from the front surface towards the second side surface of the electronic device; and the touch-sensitive display (104, 202) includes: a first curved portion positioned below the first curved region of the member (106); and a second curved portion positioned below the second curved region of the member (106). 
Regarding claim 24, Verthein discloses (Figs. 1-5) the front surface of the electronic device defines a planar portion (106). 
Regarding claim 25, Verthein discloses (Figs. 1-5) the dielectric member (102) covers a substantial entirety of the rear surface of the electronic device. 
Regarding claim 26, Verthein discloses (Figs. 1-5) the dielectric member (102) comprises a ceramic material (section 0017). 
Regarding claim 27, Verthein discloses (Figs. 1-5) the dielectric member (102) comprises a plastic material (section 0017). 
Regarding claim 28, Verthein discloses (Figs. 1-5) an electronic device comprising: an enclosure comprising: a first member (106) comprising: a central portion (portion of 106 on side of 204) defining a planar front surface of the electronic device: a first peripheral portion (portion of 106 on side of 200) defining a first portion of a first side surface of the electronic device; and a second peripheral portion (portion of 106 on side of “Fig. 2”) defining a first portion of a second side surface of the electronic device, the second side surface generally opposite the first 
Verthein does not necessarily disclose a first member formed from a single piece of glass.
Cok discloses (Figs. 1-9) a first member (10, 20) formed from a single piece of glass. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the teaching of Cok to provide a desired environmental protection.
Regarding claim 29, Verthein discloses (Figs. 1-5) the interior surface of the first peripheral portion defines a first concave region (bent portion of 106); the interior surface of the second peripheral portion defines a second concave region (other bent portion of 106); and the flexible display (104) conforms to each of the first and second concave regions.  
Regarding claim 30, Verthein discloses (Figs. 1-5) an exterior surface of the first peripheral portion defines a first convex region (bent portion of 106); and an exterior surface of the second peripheral portion defines a second convex region (other bent portion of 106). 
Regarding claim 31, Verthein discloses (Figs. 1-5) the exterior surface of the first peripheral portion further defines a first planar region (106) extending from the first convex region; and the surface of the second peripheral portion further defines a second planar region (106) extending from the second convex region. 
Regarding claim 32, Verthein discloses (Figs. 1-5) the second member comprises an electrically conductive material (108, 110).

Verthein does not necessarily disclose the third member comprises a glass material. 
Cok discloses (Figs. 1-9) the member (10, 20) comprises a glass material. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the teaching of Cok to provide a desired environmental protection.
Regarding claim 34, Verthein discloses (Figs. 1-5) the third member (102) defines an opening (108) configured to allow input to and output from a device component positioned within the enclosure. 
Regarding claim 35, Verthein discloses (Figs. 1-5) an electronic device comprising: an enclosure defining an interior volume and comprising: a member (106) defining: a front wall (portion of 106 on side of 204) of the electronic device; a first portion (portion of 106 on side of 200) of a first sidewall of the electronic device; and a first portion (portion of 106 on side of “Fig. 2”) of a second sidewall of the electronic device; a peripheral member (108, 110, portion of 106 parallel and away from 106 adjacent to 204) coupled to the member and defining a second portion of the first sidewall and a second portion of the second sidewall; and a rear member (102) coupled to the peripheral member and defining a rear wall of the electronic device; and a display (104) positioned within the interior volume and defining, along a contiguous surface: a first portion (302) configured to produce a first graphical output visible through the front wall; a second portion (304) configured to produce a second graphical output visible through the first sidewall; and a third portion (other 304) configured to produce a third graphical output visible through the second sidewall. 
Verthein does not necessarily disclose a glass member.

Regarding claim 36, Verthein discloses (Figs. 1-5) the front wall, the first sidewall, and the second sidewall define a u-shaped interior surface of the member (106). 
Regarding claim 37, Verthein discloses (Figs. 1-5) the display (104) is coupled to the front wall, the first sidewall, and the second sidewall. 
Regarding claim 38, Verthein discloses (Figs. 1-5) the electronic device defines four sides; and the peripheral member (108, 110, portion of 106 parallel and away from 106 adjacent to 204) extends around the four sides of the electronic device. 
Regarding claim 39, Verthein discloses (Figs. 1-5) the peripheral member (108, 110) is formed from a metal. 
Regarding claim 40, Verthein discloses (Figs. 1-5) the rear member (102) comprises a dielectric material (section 0017).
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Verthein in view of Ozawa (US 2009003141).
Regarding claim 23, Verthein does not necessarily disclose the electronic device is a watch. 
Ozawa discloses (Figs. 1-5) the electronic device (1, 200, 210) is a watch. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the teaching of Ozawa to achieve good reception sensitivity of signals with a good body strength of the case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.